            Case 1:19-cv-08614-PAE-BCM Document 25 Filed 04/23/20 Page 1 of 1
    THE WEITZ LAW FIRM, P.A.
                                                                              Bank of America Building
                                                                         18305 Biscayne Blvd., Suite 214
                                                                                Aventura, Florida 33160

   April 17, 2020
                                       4/23/20
   VIA CM/ECF
   Honorable Magistrate Judge Barbara Moses
   United States District Court
   Southern District of New York
   500 Pearl Street - Courtroom 20A
   New York, NY 10007

                    Re:     Vuppala v. Sabharwal Hospitality Group LLC, d/b/a Pippali, et al.
                            Case 1:19-cv-08614-PAE-BCM

   Dear Judge Moses:

           The undersigned represents the Plaintiff in the above-captioned case matter.

          Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
   the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
   adversely affected the business in this matter, it is very difficult for the parties to proceed in this
   matter with discovery and productive settlement negotiations at this time.

          Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
   additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
   coincide with the recent New York “PAUSE” extension until May 15, 2020. The undersigned has
   conferred with opposing counsel who consents to this request.

         The Court may wish to note that this is undersigned counsel's first request to stay this matter.
   Thank you for your consideration of this unfortunate, but necessary request.

Application DENIED. In light of the COVID-19        Sincerely,
pandemic, the Court has already extended the
deadline for fact discovery to July 2, 2020, and    By: /S/ B. Bradley Weitz             .
authorized the taking of depositions by remote          B. Bradley Weitz, Esq. (BW 9365)
means. (Dkt. Nos. 22, 23.) Virtually all New            THE WEITZ LAW FIRM, P.A.
York businesses are "adversely affected" by the         18305 Biscayne Blvd., Suite 214
pandemic and by the public health measures              Aventura, Florida 33160
now in place. Plaintiff has made no showing,            Tel.: (305) 949-7777
however, that the parties in this action are            Fax: (305) 704-3877
uniquely affected, nor that they are "unable" to        Email: bbw@weitzfirm.com
conduct discovery or settlement negotiations. In
the absence of such a showing, the Court
expects the parties to meet this Court's already-
extended deadlines. SO ORDERED.


___________________________________
Barbara Moses, U.S.M.J.
April 23, 2020
